DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/10/2022.  Claim 13 has been canceled.  Claims 1-5, 7-12 and 14-20 are now pending.  Terminal disclaimer submitted on 2/10/2022 has been approved.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Guynn on 2/22/2022.

4.	The application has been amended as follows:
Claim 12, line 2, delete “anyone”.
Claim 14, line 2, delete “anyone”.
Claim 15, line 2, delete “anyone”.
Claim 20, line 1, change “claim 14” to -- claim 19 --.
Claim 20, line 2, delete “anyone”.

Allowable Subject Matter

5.	Claims 1-5, 7-12 and 14-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Hu et al. (US 2017/0022228).
Hu et al. disclose a resin composition comprising the phosphaphenanthrene-based compound

    PNG
    media_image1.png
    135
    232
    media_image1.png
    Greyscale
 (claims 1, 11 and 12).
Thus, Hu et al. do not teach or fairly suggest the claimed thermosetting resin composition, wherein the thermosetting resin composition comprises thermosetting ingredients which comprise a phosphorus-containing monomer or a phosphorus-containing resin and other thermosetting resins containing unsaturated groups, wherein the phosphorus-containing monomer or the phosphorus-containing resin has a structure as shown in Formula I:

    PNG
    media_image2.png
    104
    251
    media_image2.png
    Greyscale
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762